Citation Nr: 1401728	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  06-34 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDING OF FACT

In December 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on a claim for entitlement to service connection for a bilateral knee disability.


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal on the claim for entitlement to service connection for a bilateral knee disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  

Withdrawal may be made by the Veteran or by his authorized representative.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.  

In November 2006, the Veteran perfected an appeal to the Board on a claim for entitlement to service connection for a bilateral knee disability.  In a written statement received in December 2013, and prior to the Board promulgating a decision in the appeal, the Veteran withdrew his appeal in the claim. 

Accordingly, the Board does not have appellate jurisdiction to review the appeal and the appeal is dismissed.  


ORDER

The appeal of entitlement to service connection for a bilateral knee disability is dismissed.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


